DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional applications being filed 04/17/2018 and 09/15/2017, as Application No. 62/658,820 and 62/559,114; respectively.

Information Disclosure Statement
The information disclosure statements filed 04/15/2021, 06/08/2021, 09/29/2021, 01/26/2022 and 02/10/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-15 are allowed.

Double Patenting
Claim 4 of the present application is directed to the same invention as that of claim 4 of commonly assigned US Patent No. 10,939,555. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10; respectively of U.S. Patent No. 10,939,555. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain very similar subject matter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Examiner proposes an amendment to independent claim 4 in order to overcome the statutory double patenting. 
            Also, claim 1 needs to be amended to correct minor informalities. “…signal vias” is amended to recite “…support vias”, since there are no antecedent basis for “signal vias”. The examiner assumes that the “signal vias” recited in claim 1 is the same structure as the “support via”. See below.
            Furthermore, dependent claim 14, which depends from claim 7, needs to be amended to depend from claim 8, since claim 8 recites “a housing”. See below.

Proposed Examiner’s Amendments
Claim 1 (Currently Amended): A grid array connector system, comprising: a board that includes a plurality of openings that are arranged in pairs, wherein a support via is position in each of the plurality of openings; a plurality of pedestals mounted on the board, each of the pedestals of the plurality of pedestals positioned around a pair of apertures a plurality of cables, each cable of the plurality of cables supported by one of the pedestals, each of the cables including a pair of conductor with a first end of each conductor positioned in one of the plurality of apertures, the first ends aligned with the support vias; and a housing formed around a portion of the plurality of cables and a portion of the plurality of pedestals.

Claim 4 (Currently Amended): A grid array connector system, comprising: a board with a mounting surface and a connecting surface opposite the mounting surface and a plurality of connecting passages extending therebetween, each of the connecting passages including a first and second opening, the board further including a plurality of signal pads on the connecting surface; a plurality of first pedestals mounted on the mounting surface; a plurality of second pedestals electrically connected to the first pedestals; a plurality of cables, each cable including a shield layer surrounding an insulative layer and a pair of conductors positioned in the insulative layer, the shield layer of each cable of the plurality of cables connected to one of the plurality of second pedestals, wherein each of the conductors is positioned in one of the first and second opening and is electrically connected to one of the signal pads; and a housing positioned on the board that at least partially covers the plurality of first and second pedestals.

Claim 14 (Currently Amended): The grid array connector system of claim 8, wherein the housing is formed of a low-pressure molded material that covers the pedestal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Galloway et al. (US 2011/0021041 A1); Regnier (US 6,575,761 B1); Alden, III et al. (US 2013/0280955 A1); Sun et al. (US 8,777,637 B2); and Mitani et al. (US 4,743,205).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/
Primary Examiner, Art Unit 2847